United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1573
Issued: February 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2011 appellant, through his attorney, filed a timely appeal from the April 4,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error. Because more than one year elapsed between the most recent merit decision
dated February 9, 1995 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

On appeal, counsel contends that OWCP improperly accorded the weight of the medical
evidence to a referral physician to terminate appellant’s compensation benefits. He asserts that
the physician’s opinion was speculative on the issue of whether appellant had any continuing
employment-related residuals. Counsel further asserts that there is a conflict in medical opinion
between the referral physician and an attending physician regarding any continuing employmentrelated residuals or disability.
FACTUAL HISTORY
This case has previously been before the Board. In decisions dated June 3, 20053 and
July 8, 2008,4 the Board affirmed OWCP’s July 7, 2004 and April 6, 2007 decisions which
denied appellant’s requests for reconsideration of a February 9, 1995 OWCP decision. In the
February 9, 1995 decision, OWCP terminated his wage-loss compensation and medical benefits
effective March 5, 1995 on the grounds that he no longer had any residuals or disability causally
related to his accepted employment-related injuries. In a May 20, 2010 order,5 the Board
dismissed appellant’s appeal of a February 25, 2009 OWCP decision, which denied his request
for reconsideration of the February 9, 1995 termination decision, as untimely filed.6 The facts as
set forth in the Board’s prior decisions and order are hereby incorporated by reference.7 The
relevant facts are set forth below.
By letter dated August 9, 2010, appellant, through his attorney, requested reconsideration
of OWCP’s February 9, 1995 termination decision. He contended that OWCP erred in
terminating compensation benefits as it mistakenly relied on the August 31, 1994 opinion of
Dr. Roy C. Ponder, a Board-certified orthopedic surgeon and OWCP referral physician, which
was speculative on the issue of whether appellant’s continuing residuals were causally related to
his accepted injuries. Appellant also contended that Dr. Ponder’s opinion created a conflict in

3

Docket No. 05-179 (issued June 3, 2005).

4

Docket No. 07-1916 (issued July 8, 2008).

5

Docket No. 09-2198 (issued May 20, 2010).

6

This case has previously been before the Board on a separate issue. In a decision dated June 10, 1999, Docket
No. 97-1139, the Board affirmed OWCP’s May 10 and October 24, 1996 decisions, which found that appellant
forfeited his right to compensation for the periods August 4, 1986 to November 4, 1987, August 10, 1988 to
January 16, 1992 and May 31, 1992 to April 28, 1994 based on his failure to report earnings from employment and
that he was at fault in creating a $60,492.05 overpayment due to this forfeiture. The Board also found that OWCP
properly denied appellant’s request for merit review of his claim under 5 U.S.C. § 8128(a). In an April 6, 2004
decision, Docket No. 04-311, the Board affirmed an OWCP decision dated October 16, 2003 which found that his
request for reconsideration was untimely filed and did not establish clear evidence of error with regard to the
forfeiture and overpayment decision. In a June 18, 2004 order, Docket No. 04-311, the Board denied appellant’s
request for reconsideration of its April 6, 2004 decision.
7

On November 16, 1972 appellant, then a 23-year-old distribution clerk, filed an occupational disease claim
alleging that he sustained an employment-related injury. OWCP accepted his claim for right mid-trapezius strain
and recurrent low back strain. It paid appellant appropriate compensation for total disability.

2

medical opinion with the opinion of Dr. Booker T. Wright, Jr., an attending Board-certified
orthopedic surgeon.8
In an April 4, 2011 decision, OWCP denied appellant’s August 9, 2010 request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error in the last merit decision dated February 9, 1995.
LEGAL PRECEDENT
Section 8128(a) of FECA9 does not entitle a claimant to a review of an OWCP decision
as a matter of right.10 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought.11
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.12
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.13 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.14 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.15 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.16 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.17

8

Dr. Ponder found no employment-related residuals and concluded that appellant was capable of returning to his
date-of-injury position. In reports dated September 29, 1993, Dr. Wright opined that appellant still had residuals and
disability due to his accepted injuries.
9

5 U.S.C. § 8128(a).

10

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

11

20 C.F.R. § 10.607(a).

12

Id. at § 10.607(b).

13

Nancy Marcano, 50 ECAB 110, 114 (1998).

14

Leona N. Travis, 43 ECAB 227, 241 (1991).

15

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

16

Leona N. Travis, supra note 14.

17

See Nelson T. Thompson, 43 ECAB 919 (1992).

3

To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.18 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.19
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. OWCP’s
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.20 However, a right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.21
The most recent merit decision in this case was OWCP’s February 9, 1995 decision,
which terminated appellant’s wage-loss compensation and medical benefits on the grounds that
he no longer had any residuals or disability causally related to his accepted employment injuries.
As appellant’s August 9, 2010 letter requesting reconsideration of the merits of his claim by
OWCP was made more than one year after the February 9, 1995 merit decision,22 the Board finds
that it was not timely filed.
The Board further finds that appellant has not established clear evidence of error on the
part of OWCP. In his August 9, 2010 reconsideration request, appellant contended that OWCP
improperly relied on the medical opinion of Dr. Ponder, a second opinion referral physician, in
terminating his compensation benefits as it was speculative regarding the causal relationship
between his continuing residuals and the accepted employment injuries. He reiterated his
contention on appeal. However, counsel raised this argument on prior appeals. The Board finds
that the argument is insufficient to shift the weight of the evidence in favor of appellant or raise a
substantial question as to the correctness of OWCP’s decision as he does not clearly show that
OWCP erred in relying on Dr. Ponder’s opinion. OWCP found that Dr. Ponder’s report
supported the termination of appellant’s compensation benefits as the physician found he had no
employment-related disability and residuals. Appellant has provided insufficient evidence to
establish error on the part of OWCP in terminating his compensation benefits.
Appellant contended in the alternative that Dr. Ponder’s opinion created a conflict in
medical opinion with Dr. Wright on whether he had any continuing residuals or disability due to
18

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

19

Thankamma Mathews, 44 ECAB 765, 770 (1993).

20

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

21

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

22

Appellant had one year to request reconsideration by OWCP of its February 9, 1995 decision. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).

4

his work injuries. He reiterated his contention on appeal. The Board has held that, while
medical opinions may be construed as being of equal weight to create a conflict, this is not
sufficient to establish clear evidence of error. A possible conflict in medical opinion does not
establish that OWCP’s decision was erroneous because the weight of the evidence rests with
neither side of the conflict.23 The Board finds, therefore, that appellant has failed to establish
clear evidence of error.
The Board finds that appellant has not otherwise provided any argument or evidence of
sufficient probative value to shift the weight of the evidence in his favor and raise a substantial
question as to the correctness of OWCP’s termination decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

Fidel E. Perez, 48 ECAB 663 (1997).

5

